DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4, 11-l2, 14, 21-22, and 24 were modified in an amendment filed in conjunction with a Request for Continued Examination (RCE) filed on November 2, 2022.
Claims 1-30 are pending and are rejected under 35 U.S.C. § 101.
Claims 1-5, 7-15, 17-25, and 27-30 are rejected under 35 U.S.C. § 103.


Claim Objections
Claims 1, 4, 11, 14, 21, and 24 were objected to in the previous Office action due to minor informalities.  In view of the amendment filed on November 2, 2022, the issues have been resolved and the objections are withdrawn.  


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30
Claims 1-30 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claims fall within at least one of the four categories of patent eligible subject matter.  However, the claimed invention is directed to performing statistical/mathematical calculations without significantly more.
 The following is an analysis of the claims regarding subject matter eligibility in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG):

Subject Matter Eligibility Analysis
Step 1: Do the Claims Specify a Statutory Category?
	Claims 1-10 describe a method/process, claims 11-20 describe a system, and claims 21-30 describe a non-transitory computer-readable medium, therefore satisfying Step 1 of the analysis.

Step 2 Analysis for Claims 1-10
Step 2A – Prong 1: Is a Judicial Exception Recited?
Independent claim 1, as amended, recites limitations for “searching for interesting patterns in a run-time time window of a run-time problem instance in response to detecting the run-time problem instance in the execution of the application;” and “rank ordering the one or more problem types based on a fraction of nearest neighbor historical problem instances of each problem type.”  The limitations describe a process that, under its broadest reasonable interpretation, covers performance of the limitations in the human mind but for the recitation of generic computer components (i.e., use of a processor or a generic computer).  That is, nothing in the claim elements preclude the steps from practically being performed in the mind.  The searching for interesting patterns contained in collected data, ranking associated problem types, and determining a recommendation to correct the problem in the context of the claim involves making evaluations of the collected data in order to determine a pattern, thereby describing an observation and/or evaluation of data.  Such an observation and/or evaluation of data can be performed by a human and recites a mental process.
If a claim limitation, under its broadest reasonable interpretation, covers the practical performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See the 2019 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea.
Claim 2 describes further details pertaining to “training the machine learning model” specified in claim 1.  Claim 2 recites the limitation “for each historical problem instance in execution of the application, searching for interesting patterns in a time window of the problem instance.”  Claims 7-9 describe further details pertaining to “searching for interesting patterns in a time window of the problem instance” specified in claim 1.  
The identified limitation in dependent claim 2 (i.e., searching for interesting patterns in a time window) and each of the limitations in dependent claims 7-9 describe a process that, under its broadest reasonable interpretation, contains evaluations which can be considered as mental processes related to performing the abstract idea(s) identified in claim 1.  If a claim limitation, under its broadest reasonable interpretation, covers the practical performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See the 2019 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, claims 2 and 7-9 recite an abstract idea.
Claims 3-6 and 10 describe further details pertaining to “searching for interesting patterns in a time window of the problem instance” specified in claim 1.  Each of the limitations in dependent claims 3-6 and 10 describes processes that, under their broadest reasonable interpretation, contain mathematical concepts directed to performing the abstract idea identified in claim 1.  
As explained in the October 2019 Update to the 2019 PEG, when determining whether a claim recites a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations), consideration must be given as to whether a claim recites a mathematical concept or merely includes limitations that are based on or involve a mathematical concept.  In claims 3-6 and 10, the limitations describe performing various types of statistical/mathematical calculations (i.e., comparisons to detect threshold violations and changes in metrics and/or other data; determination of various durations and historical averages; etc.) as ways for implementing the identified mental process in claim 1.
If a claim limitation, under its broadest reasonable interpretation, describes the performance of mathematical calculations (even if a formula is not recited in the claim), then it falls within the “Mathematical Concepts” grouping of abstract ideas.  See the 2019 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, claims 3-6 and 10 each recite an abstract idea.

Step 2A – Prong 2: Is the Judicial Exception Integrated into a Practical Application?
Claim 1, as amended, indicates the method is stored in “one or more data-storage devices and executed using one or more processors of a computer system for predicting and resolving a problem instance with an application executing in a distributed computing system.”  Even if the described methods are implemented on a computer, there is no indication that the combination of elements in the claim solves any particular technological problem other than merely taking advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the identified judicial exceptions.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component is not a practical application of the abstract idea(s).  The processor cited in the claim is described at a high level of generality such that it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  This limitation can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
Claim 1 further recites the limitations “training a machine learning model that predicts one or more problem types that arise during execution of the application based on historical problem instances;” and “predicting one or more problem types associated with the run-time problem instance using the machine learning model.”  Claim 2, as amended, recites the limitation “training the machine learning model based on the interesting patterns of the historical problem instances and labeled problem types that are stored in the problem database.”
These limitations merely describe the use of machine learning and the training of a machine learning model at a high level without any specification of details, other than using a certain type of data, pertaining to how the machine learning model is trained and/or how the actual machine learning is performed.  Such details would include description of specific algorithms used in training the machine learning model.  As currently written, these limitations describe the machine learning model merely as a generic “black box” to be trained.  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing artificial intelligence technology (i.e., machine learning) in its ordinary, off-the-shelf capacity to apply the identified judicial exception.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component is not a practical application of the abstract idea(s).
Claim 1, as amended, further recites the limitation “executing remedial measures that resolve the run-time problem instance based on a rank ordering of the one or more problem types, wherein the remedial measures include reconfiguring a virtual network, powering down a server computer, increasing allocation of a resource to a virtual object, migrating a virtual machine ("VM") from a server computer to another server computer, and cloning a VM on one or more server computers.”  Although the limitation recites specific remedial measures to be taken, the remedial measures are described at a high level and in a generic manner with no details regarding how the measures are performed.  The limitation can be viewed as nothing more than an attempt to generally link the judicial exception to a particular technological environment or field of use (i.e., virtual machines) and represents no more than mere instructions to apply the results of the judicial exception (see MPEP 2106.05(g) and 2106.05(h)).  As such, the limitation represents insignificant extra-solution activity and does not integrate the identified abstract idea(s) into a practical application. 
Claim 2, as amended, further recites the limitations “displaying a graphical user interface (''GUI") that lists the interesting patterns detected in the time window, the GUI enabling a user to select one or more of the interesting patterns that are associated with the historical problem instance, and enabling the user to add a label that describes a type of problem associated with the historical problem instance;” and “storing the historical problem instance and problem type in a problem database.”  These limitations describe insignificant extra-solution activity pertaining to the display of analysis results and the storage of data without providing any details regarding a specific problem being solved, details pertaining to how the display and labeling of data in the graphical user interface is performed (i.e., graphics processing, pixel manipulation, etc.), or specific remedial actions being taken.  As such, these limitations do not integrate the abstract idea(s) into a practical application.
Claims 3-10 describe further details regarding the data and/or statistical/mathematical calculations.  These claims contain no additional elements which would integrate the abstract idea(s) into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the identified abstract idea(s).

Step 2B: Do the Claims Provide an Inventive Concept?
When evaluating whether the claims provide an inventive concept, the presence of any additional elements in the claims need to be considered to determine whether they add “significantly more” than the judicial exception.   In the instant case, as detailed in the analysis for Step 2A-Prong 2, claims 1 and 2 contain additional elements which require evaluation as to whether they provide an inventive concept to the identified abstract idea.  
Regarding claim 1, the processors and data storage devices recited in the claim describe a generic computer processor and/or computer components at a high level and do not represent “significantly more” than the judicial exception.
Claim 1, as amended, further recites the limitation “executing remedial measures that resolve the run-time problem instance based on a rank ordering of the one or more problem types, wherein the remedial measures include reconfiguring a virtual network, powering down a server computer, increasing allocation of a resource to a virtual object, migrating a virtual machine ("VM") from a server computer to another server computer, and cloning a VM on one or more server computers.”  Although the limitation recites specific remedial measures to be taken, the remedial measures describe common computing environment actions (reconfiguring a network, powering down a computer, and the migration and cloning of virtual machines) at a high level and in a generic manner with no details regarding how these actions are performed.  The limitation can be viewed as nothing more than an attempt to generally link the judicial exception to a particular technological environment or field of use (i.e., virtual machines) and represents no more than mere instructions to apply the results of the judicial exception (see MPEP 2106.05(g) and 2106.05(h)).  As such, the limitation represents insignificant extra-solution activity and does not represent “significantly more” than the judicial exception.
Claims 1 and 2 both recite limitations regarding the use of machine learning and the training of a machine learning model.  As discussed above in the Step 2A - Prong 2 analysis regarding integration of the abstract idea into a practical application, the limitations, as currently written, describe the machine learning model as merely a “black box” to be trained.  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing artificial intelligence technology (i.e., machine learning) in its ordinary, off-the-shelf capacity to apply the identified judicial exception.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component, or utilizing generic artificial intelligence technology to apply the identified judicial exception, does not describe an inventive concept.
Claim 2, as amended, recites limitations pertaining to displaying and labeling of patterns and/or analysis results.  These limitations describe insignificant extra-solution activity.  As discussed above in the Step 2A - Prong 2 analysis regarding integration of the abstract idea into a practical application, since no details are provided in the claims regarding how the display and labeling of data in the graphical user interface is performed (i.e., graphics processing, pixel manipulation, etc.), the additional elements of displaying analysis results and assigning labels via the graphical user interface (GUI) amount to no more than mere instructions to apply the judicial exception using what amounts to a generic computer processor or components.  The mere use of a graphical user interface to display and label information does not represent “significantly more” than the judicial exception and cannot provide an inventive concept.  Therefore, these limitations recite no additional elements that would amount to significantly more than the abstract ideas defined in the claim.
Further regarding claim 2, the limitation describing the storage of data is written in a generic manner and is equivalent to storing and retrieving information in memory, which has been recognized by the courts as being well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP Section 2106.05(d)(II)(iv)).  Therefore, the limitation recites no additional elements that would amount to significantly more than the abstract ideas defined in the independent claim.


Conclusion
In light of the above, the limitations in claims 1-10 recite and are directed to abstract ideas and recite no additional elements that would amount to significantly more than the identified abstract idea(s).  Claims 1-10 are therefore not patent eligible.

Step 2 Analysis for Claims 11-20
	Claims 11-20, as amended, contain limitations for a system which are similar to the limitations for the methods specified in amended claims 1-10, respectively.  As such, the analysis under Step 2A – Prong 1, Step 2A – Prong 2, and Step 2B for claims 11-20 is similar to that presented above for claims 1-10.
In light of the above, the limitations in claims 11-20 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claims 11-20 are therefore not patent eligible.

Step 2 Analysis for Claims 21-30
	Claims 21-30, as amended, contain limitations for a non-transitory computer-readable medium which are similar to the limitations for the methods specified in the amended claims 1-10, respectively.  As such, the analysis under Step 2A – Prong 1 and Step 2A – Prong 2 for claims 21-30 is similar to that presented above for claims 1-10.

Step 2B: Do the Claims Provide an Inventive Concept?
When evaluating whether the claims provide an inventive concept, the presence of any additional elements in the claims need to be considered to determine whether they add “significantly more” than the judicial exception.    
Claim 21 contains additional elements which require evaluation as to whether they provide an inventive concept to the identified abstract idea.
Claim 21 recites the additional elements of a “non-transitory computer-readable medium encoded with machine-readable instructions that enable one or more processors of a computer system.”  The computer-readable medium and processors cited in the claim describe generic computer components at a high level and do not represent “significantly more” than the judicial exception.

Conclusion
In light of the above, the limitations in claims 21-30 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claims 21-30 are therefore not patent eligible.


Response to Arguments - Claim Rejections under 35 U.S.C. § 101
Applicant’s arguments filed on November 2, 2022, with respect to the rejections of the claims under 35 U.S.C. § 101 have been fully considered but are not persuasive.  
Applicant presents the following arguments:

Argument #1:  Applicant argues that “[c]laims 1, 11, and 21 are directed to an automated. computer-implemented specific solution to the technological problem described in paragraph [0004] and [00109]. For example, the preamble of claim 1 describes the technical problem as "'for predicting and resolving a problem instance with an application executing in a distributed computing system.” Currently amended claim 1 describes a specific order of operations to automate the task of predicting at least one problem type associated with a run-time problem instance … then describes a process of resolving the run-time problem instance.”  Applicant further questions that the Examiner is asserting that the claims describe both a mental process and mathematical concepts.

Argument #2:  Applicant argues that “[e]xecuting remedial measures to resolve the run-time problem instance is a practical application of training a machine learning model to predict the one or more problem types. Therefore, the claims are directed to patent eligible subject matter.” 

Regarding Arguments #1-2, the Examiner respectfully disagrees.  As explained in the above rejection, the limitations in the independent claims and some of the dependent claims for discovering interesting patterns and identifying undetected performance problems based on the patterns correspond to analysis and evaluation of collected information.  These limitations are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the human mind but for the recitation of generic computer components (including software) (i.e., use of a generic processor).  In addition, and as explained in the rejection, some of the dependent claims (such as claims 3-6 and 10) describe mathematical concepts in support of the identified abstract idea(s) in the independent claims.  Since the described mathematical concepts (such as creating histograms to illustrate data; evaluation, comparison and correlation of data; and calculating various averages and other statistical relationships between data) can be performed mentally and/or using pen/paper, these dependent claims are directed to both a mental process and mathematical concepts.
The October 2019 Update to the 2019 PEG explained that claims can recite a mental process even if they are performed on a computer, and that claims are evaluated as to whether they describe a concept that can be performed in the human mind being performed on a generic computer, in a computer environment, or merely using a computer as a tool to perform the concept.  As explained in the MPEP, claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.  Examples of claims that recite mental processes include claims which collect and compare known data.  Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system.  The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes.  See MPEP 2106.04(a)(2)(III)(A, B, and C).  
As further explained in the October 2019 Update to the 2019 PEG and in the above rejection, when determining whether a claim recites a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations), consideration must be given as to whether a claim recites a mathematical concept or merely includes limitations that are based on or involve a mathematical concept.  If a claim limitation, under its broadest reasonable interpretation, describes the performance of mathematical calculations (even if a formula is not recited in the claim), then it falls within the “Mathematical Concepts” grouping of abstract ideas
In the instant case, claims 3-6 and 10 (as well as similar claims 13-16, 20, 23-26, and 30) describe comparisons and evaluations of data using generic mathematical and/or statistical calculations as part of determining patterns indicating performance problems, and the computer is merely used as a tool to implement mathematical algorithms as part of analyzing and evaluating collected data, with no evidence of an improvement in the actual functioning of a computer.  Further, the claims in the instant case are written at a high level such that they could conceivably refer to any type of machine learning being applied to analyze any type of data.  
Applicant refers to paragraphs [0004] and [00109] in the specification as evidence that the automated detection of patterns is a practical application of the claimed mathematical algorithms.  However, paragraph [0004] explicitly states that “typical management tools are not able to troubleshoot the causes of many types of performance problems from the information collected.  As a result, system administrators and application owners manually troubleshoot performance problems which is time consuming, costly, and can lead to lost revenue” (emphasis added).  This indicates that the troubleshooting of performance problems, although time consuming, is currently performed by humans.
Regarding the use and training of machine learning in the amended claims, the limitations in the claims merely describe the use and training of a machine learning model without any specification of details pertaining to how the associated machine learning model is trained and/or how the actual machine learning is performed.  Such details would include description of specific algorithms used in training the machine learning model.  As currently written, these limitations describe the machine learning model merely as a generic “black box” to be trained.  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing artificial intelligence technology (i.e., machine learning) in its ordinary, off-the-shelf capacity to apply the identified judicial exception.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component is not a practical application of the abstract idea(s).
There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing artificial intelligence technology (i.e., unsupervised machine learning) in its ordinary, off-the-shelf capacity to apply the identified judicial exception.  The argument that the claimed features allow for improved troubleshooting of performance problems merely recites a generic objective of the claims and does not integrate the abstract idea into a practical application.
Although the amended independent claims recite specific remedial measures to be taken, the remedial measures describe common computing environment actions (reconfiguring a network, powering down a computer, and the migration and cloning of virtual machines) at a high level and in a generic manner with no details regarding how these actions are performed.  The recited remedial measures can be viewed as nothing more than an attempt to generally link the judicial exception to a particular technological environment or field of use, such as virtual machines, and represent no more than mere instructions to apply the results of the analysis (i.e., the judicial exception) (see MPEP 2106.05(g) and 2106.05(h)).  As such, the remedial measures represent insignificant extra-solution activity and do not integrate the judicial exception into a practical application. 
Accordingly, the rejection of the claims under 35 USC § 101 is deemed to be proper and is therefore maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 11, 18, 21, and 28
Claims 1, 8, 11, 18, 21, and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over Awad et al. (U.S. Patent No. 10,884,891) in view of Villella et al. (U.S. Patent No. 10,931,694) in further view of Sutton et al. (U.S. Patent No. 11,288,117).

Claim 1
Regarding claim 1, Awad discloses:
An automated method stored in one or more data-storage devices and executed using one or more processors of a computer system (Awad: Fig. 8; Col. 21, Lines 28-36; Col. 22, Lines 22-40) for predicting and resolving a problem instance with an application executing in a distributed computing system (Awad: Col. 1, Lines 6-15), the method comprising:
searching for interesting patterns in a run-time time window of a run-time problem instance in response to detecting the run-time problem instance in the execution of the application (Awad: Col. 4, Lines 30-43 (detect presence of event pattern when a system anomaly is detected); Col. 7, Lines 13-43 (determination of anomaly intensity for each anomaly type in a time interval); Col. 9, Lines 21-26);
using the machine learning model to predict one or more problem types associated with the run-time problem instance (Awad: Col. 6, Lines 35-48 (Evaluator can determine various quantitative measurements related to the input data, including an anomaly intensity, an anomaly intensity score, an anomaly fingerprint, and an anomaly matching score for anomaly types); Col. 14, Lines 7-29 (operations analytics may include identifying anomaly types and initiating system responses based on the identified anomaly types)).

Awad teaches identifying anomaly types and initiating system responses based on the identified anomaly types (Awad: Col. 6, Lines 35-48; Col. 14, Lines 7-29), but does not explicitly teach utilizing machine learning and using the nearest neighbor method for rank ordering as described in the claim.
Further regarding claim 1, Awad does not explicitly disclose, but Villella teaches:
training a machine learning model that predicts one or more problem types that arise during execution of the application based on historical problem instances (Villella: Col. 2, Lines 52-57 (Many conventional machine-learning environments process tabular, numeric data. This data can be readily characterized by a labeled feature space representation. This, in turn, lends itself to data modeling and development of sets of optimal training data that seed and support the machine-learning process.); Col. 5, Line 64 to Col. 6, Line 18 (anomaly detection algorithm may include probability-based algorithms (relating to modeling the data as conditional and prior probabilities learned from training observations)));
using the machine learning model to predict one or more problem types associated with the run-time problem instance (Villella: Col. 2, Lines 52-57 (Many conventional machine-learning environments process tabular, numeric data. This data can be readily characterized by a labeled feature space representation. This, in turn, lends itself to data modeling and development of sets of optimal training data that seed and support the machine-learning process.); Col. 5, Line 64 to Col. 6, Line 18 (anomaly detection algorithm may include probability-based algorithms (relating to modeling the data as conditional and prior probabilities learned from training observations))); and 
rank ordering the one or more problem types based on a fraction of nearest neighbor historical problem instances of each problem type (Villella: Col. 21, Lines 20-46 (Use of K-Nearest Neighbors to produce similarity weighted average for each observation and computing anomaly scores based on deviation from this average.).

Villella teaches network monitoring and information management for identifying threats and other types of events of interest utilizing machine learning models and, if needed, generating an alarm or otherwise escalating consideration or by taking some remedial action such as limiting access to affected information systems (Villella: Col. 1, Lines 25-39 and 54-65; Col. 2, Lines 52-57; Col. 5, Line 64 to Col. 6, Line 18).  Villella further teaches use of K-Nearest Neighbors (kNN) algorithm to produce a similarity weighted average for each observation and computing anomaly scores based on deviation from this average (Villella: Col. 21, Lines 20-46).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize machine learning models and computing algorithms (kNN), such as taught by Villella, in conjunction with the determination of an anomaly and identification of a preferred remediation action as taught by Awad.  One of ordinary skill in the art would be motivated to do so in order to improve event detection and analysis (Villella: Col. 3, Lines 43-53).

Further regarding claim 1, Awad in view of Villella does not explicitly disclose, but Sutton teaches:
executing remedial measures that resolve the run-time problem instance based on a rank ordering of the one or more problem types, wherein the remedial measures include reconfiguring a virtual network, powering down a server computer, increasing allocation of a resource to a virtual object, migrating a virtual machine (“VM”) from a server computer to another server computer, and cloning a VM on one or more server computers (Sutton: Col. 1, Lines 43-46; Col. 4, Lines 12-31).

Awad in view of Villella teaches performing remedial actions if needed (Villella: Col. 1, Lines 61-65), but does not teach specific remedial actions to be performed.  Sutton teaches performing various remedial actions in response to detected problems, including allocating/reallocating resources, restarting a system component (which inherently involves powering down the component), and reconfiguring one or more system components (Sutton: Col. 1, Lines 43-46; Col. 4, Lines 12-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the remedial techniques taught by Sutton in conjunction with the determination of an anomaly and identification of patterns as taught by Awad in view of Villella.  One of ordinary skill in the art would be motivated to do so in order to improve the effectiveness of resolving any detected or predicted anomalies (Sutton: Col. 2, Lines 44-53).

Examiner’s Note:  Since the list of remedial measures in the claim may be open-ended, not all of the listed remedial measures need to be taught in order to reject the claim limitation.  See MPEP 2111.03(I).  However, additional prior art references are listed herein (see Prior Art section) which teach the remaining remedial measures (migration and cloning of virtual machines).


Claim 8
Regarding claim 8, Awad in view of Villella and Sutton discloses:
The method of claim 1 wherein searching for interesting patterns in a time window of the problem instance comprises learning of changes in log messages associated with objects (Awad: Col. 15, Lines 12-26 (identification of anomalies in the system associated with log messages including certain terms)).


Claims 11 and 18
Claims 11 and 18 contain limitations for a computer system which are similar to the limitations for the methods in claims 1 and 8, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons and rationale.

Claims 21 and 28
Claims 21 and 28 contain limitations for a computer-readable medium which are similar to the limitations for the methods in claims 1 and 8, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons and rationale.


Claims 2, 12, and 22
Claims 2, 12, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Awad et al. (U.S. Patent No. 10,884,891) in view of Villella et al. (U.S. Patent No. 10,931,694) in further view of Sutton et al. (U.S. Patent No. 11,288,117) and Aghdaie et al. (U.S. Patent No. 10,459,827).

Claim 2
Regarding claim 2, Awad in view of Villella and Sutton discloses: 
The method of claim 1 wherein training the machine learning model comprises: 
for each historical problem instance in execution of the application, searching for interesting patterns in a time window of the problem instance (Awad: Col. 8, Lines 3-42 (when determining anomaly score, using a time-slot reference group which may include a large contiguous time-span that may include relevant historical data relative to the particular time-slot; Use of such periodic reference groups may be a realization of base-lining for seasonality of work-loads and work-patterns of the system under analysis.)), 
storing the historical problem instance and problem type in a problem database (Awad: Col. 17, Lines 21-25 (system anomaly may be tagged and stored for comparison with future events); Villella: Col. 10, Lines 27-31 (Processing rules may also specify one or more additional actions the structured data manager is to take upon data matching or triggering a processing rule such as archiving the data or event in any appropriate archival data store)), and 
training the machine learning model based on the interesting patterns of the historical problem instances and labeled problem types that are stored in the problem database (Villella: Col. 2, Lines 52-57 (Many conventional machine-learning environments process tabular, numeric data. This data can be readily characterized by a labeled feature space representation. This, in turn, lends itself to data modeling and development of sets of optimal training data that seed and support the machine-learning process.); Col. 5, Line 64 to Col. 6, Line 18 (anomaly detection algorithm may include probability-based algorithms (relating to modeling the data as conditional and prior probabilities learned from training observations))).

Further regarding claim 2, Awad in view of Villella and Sutton does not explicitly disclose, but Aghdaie teaches:
displaying a graphical user interface (“GUI”) that lists the interesting patterns detected in the time window, enables a user to select one or more of the interesting patterns that are associated with the historical problem instance, and enables the user to add a label that describes a type of problem associated with the historical problem instance (Aghdaie: Figures 4A-4C; Col. 11, Lines 15-26; Col. 13, Lines 13-23; Col. 18, Line 44 to Col. 19, Line 19 (displaying detected anomaly information (including anomaly scores and associated anomaly score details) in a user interface that allows a user to indicate whether a detected anomaly is a false positive or a true positive and dynamically provides additional anomaly events to a user to label; the information can be configured to show a timeline of historical data associated with the data set)).

Awad in view of Villella and Sutton teaches prioritizing and weighing anomaly types (Awad: Col. 3, Lines 11-45); displaying, via an interactive graphical user interface (GUI), an output stream based on the presence of a system anomaly when an event pattern is detected (Awad: Col. 4, Lines 30-43); and receiving feedback from the user (Awad: Col. 13, Lines 30-54).  However, Awad in view of Villella does not explicitly teach listing detected interesting patterns in a GUI as required by the amended claim.  Aghdaie teaches an anomaly detection model generated by determining characteristics and patterns of operation associated with a data set (Aghdaie: Col. 8, Lines 58-62); analyzing data sets during run-time of host application systems (Aghdaie: Col. 20, Lines 13-18); and displaying detected anomaly information (including anomaly scores and associated anomaly score details) in a user interface that allows a user to indicate whether a detected anomaly is a false positive or a true positive and dynamically provides additional anomaly events to a user to label (Aghdaie: Figures 4A-4C; Col. 11, Lines 15-26; Col. 13, Lines 13-23; Col. 18, Line 44 to Col. 19, Line 19).  The displayed anomaly information (including anomaly scores and associated anomaly score details), in conjunction with the prioritizing and weighing of anomaly types taught by Awad in view of Villella and Sutton, corresponds to the displaying of pattern information in the claim.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the display techniques taught by Aghdaie in conjunction with the determination of an anomaly and identification of patterns as taught by Awad in view of Villella and Sutton.  One of ordinary skill in the art would be motivated to do so in order to better monitor incoming data and determine changes that occur which could indicate an anomalous pattern.

Claims 3, 13, and 23
Claims 3, 13, and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Awad et al. (U.S. Patent No. 10,884,891) in view of Villella et al. (U.S. Patent No. 10,931,694) in further view of Sutton et al. (U.S. Patent No. 11,288,117) and Poghosyan et al. (“Managing Cloud Infrastructures by a Multi-Layer Data Analytics”, IEEE, 2016).

Claim 3
Regarding claim 3, Awad in view of Villella and Sutton does not explicitly disclose, but Podhosyan teaches:
The method of claim 1 wherein searching for interesting patterns in a time window of the problem instance comprises:
detecting threshold violations of a metric in a historical time period (Poghosyan: page 355, Section V. Alarm Ranking, ¶ 1-4 and Figure 5 (determining the duration and averaged amplitude of violations (distance) for both historical and run-time threshold violations));   
determining a duration for each threshold violation of the metric in the historical time period (Poghosyan: page 355, Section V. Alarm Ranking, ¶ 1-4 and Figure 5 (determining the duration and averaged amplitude of violations (distance) for both historical and run-time threshold violations));
computing an average distance of metric values from the threshold for each threshold violation in the historical time period (Poghosyan: page 355, Section V. Alarm Ranking, ¶ 1-4 and Figure 5 (determining the duration and averaged amplitude of violations (distance) for both historical and run-time threshold violations));
computing a historical average duration of threshold violations in the historical time period based on the duration of threshold violation in the historical time period (Poghosyan: page 355, Section V. Alarm Ranking, ¶ 1-4 and Figure 5 (determining the duration and averaged amplitude of violations (distance) for both historical and run-time threshold violations));
computing a historical average distance from the threshold based on the average distances of metric values from the threshold in the historical time period (Poghosyan: page 355, Section V. Alarm Ranking, ¶ 1-4 and Figure 5 (determining the duration and averaged amplitude of violations (distance) for both historical and run-time threshold violations));
determining a run-time duration for a run-time threshold violation (Poghosyan: page 355, Section V. Alarm Ranking, ¶ 1-4 and Figure 5 (determining the duration and averaged amplitude of violations (distance) for both historical and run-time threshold violations));
determining a run-time average distance of metric values from the threshold for the run-time threshold violation (Poghosyan: page 355, Section V. Alarm Ranking, ¶ 1-4 and Figure 5 (determining the duration and averaged amplitude of violations (distance) for both historical and run-time threshold violations));
when the run-time duration is greater than the historical average duration and the run-time distance is greater than the historical average distance, identifying the run-time threshold violation as an interesting pattern (Poghosyan: page 355, Section V. Alarm Ranking, ¶ 1-4 and Figure 5 (comparing the historical and run-time values to determine if a possible anomaly occurred)); and
when the run-time duration is greater than the historical average duration or the run-time distance is greater than the historical average distance, identifying the run-time threshold violation as an interesting pattern (Poghosyan: page 355, Section V. Alarm Ranking, ¶ 1-4 and Figure 5 (comparing the historical and run-time values to determine if a possible anomaly occurred)).

Poghosyan teaches determining the duration and averaged amplitude of violations (distance) for both historical and run-time threshold violations and comparing the historical and run-time values to determine if a possible anomaly occurred (Poghosyan: page 355, Section V. Alarm Ranking, ¶ 1-4 and Figure 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Poghosyan in conjunction with the determination of an anomaly and identification of patterns as taught by Awad in view of Villella and Sutton.  One of ordinary skill in the art would be motivated to do so in order to better monitor incoming data and detect anomalous behaviors by looking at the degree of deviation of run-time behavior compared to historical behavior (Poghosyan: page 355, Section V. Alarm Ranking, ¶ 2).  
The Examiner notes that while one or more authors of the Poghosyan reference are named inventors in the instant application, the Poghosyan reference qualifies as prior art under 35 U.S.C. § 102(a)(1) since it was published more than one year prior to the filing of the instant application.

Claim 13
Claim 13 contains limitations for a computer system which are similar to the limitations for the method in claim 3 and is rejected under 35 U.S.C. § 103 for the same reasons and rationale.

Claim 23
Claim 23 contains limitations for a computer-readable medium which are similar to the limitations for the method in claim 3 and is rejected under 35 U.S.C. § 103 for the same reasons and rationale.

Claims 4, 14, and 24
Claims 4, 14, and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Awad et al. (U.S. Patent No. 10,884,891) in view of Villella et al. (U.S. Patent No. 10,931,694) in further view of Sutton et al. (U.S. Patent No. 11,288,117) and Salunke et al. (U.S. Patent Publication No. 2017/0329660).

Claim 4
Regarding claim 4, Awad in view of Villella and Sutton does not explicitly disclose, but Salunke teaches:
The method of claim 1 wherein searching for interesting patterns in a time window of the problem instance comprises:
determining correlated and non-correlated metrics in a historical time period (Salunke: ¶ [0050]-[0055] (determination of correlated metrics); ¶ [0134] (time series data may correspond to historical period or most recent period of received metric data)); 
determine correlated and non-correlated metrics in a run-time period (Salunke: ¶ [0050]-[0055] (determination of correlated metrics); ¶ [0134] (time series data may correspond to historical period or most recent period of received metric data));
if metrics have changed from correlated metrics in the historical time period to non-correlated metrics in the run-time period, identifying metrics that switch to non-correlated metrics in the run-time period as interesting patterns (Salunke: ¶ [0052] (The models may be used to detect scenarios where historically uncorrelated metrics unexpectedly become correlated or previously correlated metrics become unexpectedly uncorrelated. Either of these scenarios may indicate that the two metrics are related to the root cause of a potential system problem.)); and
if metrics have change from non-correlated metrics in the historical time period to correlated metrics in the run-time period, identifying metrics that switch to correlated metrics in the run-time period as interesting patterns (Salunke: ¶ [0052] (The models may be used to detect scenarios where historically uncorrelated metrics unexpectedly become correlated or previously correlated metrics become unexpectedly uncorrelated. Either of these scenarios may indicate that the two metrics are related to the root cause of a potential system problem.)).

Salunke teaches detecting scenarios where historically uncorrelated metrics unexpectedly become correlated or previously correlated metrics become unexpectedly uncorrelated (Salunke: ¶ [0052]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Salunke in conjunction with the determination of an anomaly and identification of patterns as taught by Awad in view of Villella and Sutton.  One of ordinary skill in the art would be motivated to do so in order to better evaluate the behavior of two metrics which may be related to the root cause of a potential system problem (Salunke: ¶ [0052]).

Claim 14
Claim 14 contains limitations for a computer system which are similar to the limitations for the method in claim 4 and is rejected under 35 U.S.C. § 103 for the same reasons and rationale.

Claim 24
Claim 24 contains limitations for a computer-readable medium which are similar to the limitations for the method in claim 4 and is rejected under 35 U.S.C. § 103 for the same reasons and rationale.


Claims 5, 15, and 25
Claims 5, 15, and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Awad et al. (U.S. Patent No. 10,884,891) in view of Villella et al. (U.S. Patent No. 10,931,694) in further view of Sutton et al. (U.S. Patent No. 11,288,117) and Puri et al. (U.S. Patent Publication No. 2015/0106324).

Claim 5
Regarding claim 5, Awad in view of Villella and Sutton does not explicitly disclose, but Puri teaches:
The method of claim 1 wherein searching for interesting patterns in a time window of the problem instance comprises: 
constructing a directed graph from events of the objection information and conditional probabilities related to each pair of events (Puri: ¶ [0021] (generation of master directed graph that specifies known events and transitions between the known events.); ¶ [0028] (generation of directed graph for incoming data that specifies unknown events and transitions between the unknown events.)); 
comparing events that occur in a proximity gap to a corresponding path of nodes in the directed graph (Puri: ¶ [0027]-[0034] (evaluation of walk pairs and comparison of graph walks to detect anomalies; a “graph walk” corresponds to a path in the claim)); and 
identifying events associated with breaks from the paths in the directed graph as an interesting pattern (Puri: ¶ [0027]-[0034] (evaluation of walk pairs and comparison of graph walks to detect anomalies; a “graph walk” corresponds to a path in the claim)).

Puri teaches generation of master directed graph that specifies known events and transitions between known and unknown events; and evaluation of walk pairs and comparison of graph walks to detect anomalies (Puri: ¶ [0021]; ¶ [0027]-[0034]).  A “graph walk” corresponds to a path in the claim.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Puri in conjunction with the determination of an anomaly and identification of patterns as taught by Awad in view of Villella and Sutton.  One of ordinary skill in the art would be motivated to do so in order to better monitor incoming data and detect anomalous behaviors based on event relationships.

Claim 15
Claim 15 contains limitations for a computer system which are similar to the limitations for the method in claim 5 and is rejected under 35 U.S.C. § 103 for the same reasons and rationale.

Claim 25
Claim 25 contains limitations for a computer-readable medium which are similar to the limitations for the method in claim 5 and is rejected under 35 U.S.C. § 103 for the same reasons and rationale.

Claims 7, 17, and 27
Claims 7, 17, and 27 are rejected under 35 U.S.C. § 103 as being unpatentable over Awad et al. (U.S. Patent No. 10,884,891) in view of Villella et al. (U.S. Patent No. 10,931,694) in further view of Sutton et al. (U.S. Patent No. 11,288,117) and Satpathi et al. (“Learning Latent Events from Network Message Logs”, 2018).

Claim 7
Regarding claim 7, Awad in view of Villella and Sutton does not explicitly disclose, but Satpathi teaches:
The method of claim 1 wherein searching for interesting patterns in a time window of the problem instance comprises learning of change points in metrics of objects (Satpathi: Page 5, ¶ 2-8 (detection of change points to determine characteristics of an “episode” (mixture of events, with each event consisting of a mixture of messages))). 

Satpathi teaches detection of change points to determine characteristics of an “episode” (mixture of events, with each event consisting of a mixture of messages) (Satpathi: Page 5, ¶ 2-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Satpathi in conjunction with the determination of an anomaly and identification of patterns as taught by Awad in view of Villella and Sutton.  One of ordinary skill in the art would be motivated to do so in order to better monitor incoming data and determine changes that occur which could indicate an anomalous pattern.

Claim 17
Claim 17 contains limitations for a computer system which are similar to the limitations for the method in claim 7 and is rejected under 35 U.S.C. § 103 for the same reasons and rationale.

Claim 27
Claim 27 contains limitations for a computer-readable medium which are similar to the limitations for the method in claim 7 and is rejected under 35 U.S.C. § 103 for the same reasons and rationale.

Claims 9, 19, and 29
Claims 9, 19, and 29 are rejected under 35 U.S.C. § 103 as being unpatentable over Awad et al. (U.S. Patent No. 10,884,891) in view of Villella et al. (U.S. Patent No. 10,931,694) in further view of Sutton et al. (U.S. Patent No. 11,288,117) and Jin et al. (U.S. Patent No. 11,055,405).

Claim 9
Regarding claim 9, Awad in view of Villella and Sutton does not explicitly disclose, but Jin teaches:
The method of claim 1 wherein searching for interesting patterns in a time window of the problem instance comprises learning of property changes in objects (Jin: Col. 38, Lines 5-17 (determine if an event is an anomaly based on a count threshold and anomaly score threshold)). 

Jin teaches determining if an event is an anomaly based on a count threshold and anomaly score threshold (Jin: Col. 38, Lines 5-17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Jin in conjunction with the determination of an anomaly and identification of patterns as taught by Awad in view of Villella and Sutton.  One of ordinary skill in the art would be motivated to do so in order to better differentiate between normal and abnormal events (Jin: Col. 38, Lines 5-17).


Claim 19
Claim 19 contains limitations for a computer system which are similar to the limitations for the method in claim 9 and is rejected under 35 U.S.C. § 103 for the same reasons and rationale.



Claim 29
Claim 29 contains limitations for a computer-readable medium which are similar to the limitations for the method in claim 9 and is rejected under 35 U.S.C. § 103 for the same reasons and rationale.


Claims 10, 20, and 30
Claims 10, 20, and 30 are rejected under 35 U.S.C. § 103 as being unpatentable over Awad et al. (U.S. Patent No. 10,884,891) in view of Villella et al. (U.S. Patent No. 10,931,694) in further view of Sutton et al. (U.S. Patent No. 11,288,117) and Savkli et al. (U.S. Patent Publication No. 2018/0101783).

Claim 10
Regarding claim 10, Awad in view of Villella and Sutton does not explicitly disclose, but Savkli teaches:
The method of claim 1 wherein searching for interesting patterns in a time window of the problem instance comprises:
computing normalized mutual information between a pair of events (Savkli: ¶ [0054] (determine normalized mutual information for each pair of attributes)); and 
when the normalized mutual information between the pair of events is close to minus one and the events are observed as occurring together, identifying a pair of events as an interesting pattern (Savkli: ¶ [0050]-[0055] (use of normality rating; either a low rating or a high rating can be used to indicate abnormality; evaluation of normalized mutual information)). 

Awad in view of Villella and Sutton teaches normalizing input data and determining outliers (Awad: Col. 5, Lines 3-48), but does not explicitly teach computing and evaluating normalized mutual information between a pair of events as described in the claim.  Savkli teaches determine normalized mutual information for each pair of attributes, and evaluation of a normality rating to detect anomalies (Savkli: ¶ [0050]-[0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Savkli in conjunction with the determination of an anomaly and identification of patterns as taught by Awad in view of Villella and Sutton.  One of ordinary skill in the art would be motivated to do so in order to better monitor incoming data and detect anomalies without relying on distance metrics (Savkli: ¶ [0004]-[0005]).

Claim 20
Claim 20 contains limitations for a computer system which are similar to the limitations for the method in claim 10 and is rejected under 35 U.S.C. § 103 for the same reasons and rationale.

Claim 30
Claim 30 contains limitations for a computer-readable medium which are similar to the limitations for the method in claim 10 and is rejected under 35 U.S.C. § 103 for the same reasons and rationale.


Response to Arguments – Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments (see Remarks, filed on November 2, 2022) with respect to the rejection of the claims under 35 U.S.C. § 103 have been fully considered but are only partially persuasive.  Applicant presents various arguments that the cited prior art does not teach the amended claims and that the Examiner has not properly identified mappings between the prior art and the claims.
The Examiner agrees that the cited prior art references do not teach all of the limitations in the amended independent claims.  Specifically, the prior art does not teach the specific remedial measures recited in the amended independent claims.  Therefore, the rejection under 35 U.S.C. § 103 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 U.S.C. § 103 is made in view of Awad in view of Villella and Sutton, as detailed above.  
Specific arguments regarding the rejection of limitations in the independent claims have been fully considered and are addressed below.  The Examiner notes that these arguments were previously presented by the Applicant and were addressed by the Examiner in the previous Office action.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, when considering relevant prior art, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues that Villella does not teach or suggest the elements and limitations of the first step of claim 1 because there is no mention of a computer-based tool that has been trained to predict problem types of an application.  Applicant further argues that Awad does not teach “predicting one or more problem types associated with the run-time problem instance using the machine learning model.”
The Examiner respectfully disagrees.  Villella teaches that “[m]achine-learning is a well-known field that relates to computer-based tools that can learn from and make predictions concerning data without being explicitly programmed as to the details for the analysis. The value of machine-learning has been recognized in many contexts where it is desired to recognize patterns in complex data” (Villella: Col. 2, Lines 42-47).  Awad teaches detecting event patterns which indicate the presence of an anomaly (i.e., a “performance problem”).  When viewed in combination, it is maintained that it would be obvious to one of ordinary skill in the art that machine-learning can be used to predict anomalies (i.e., “problem types”) based on patterns as described in the claims.
Applicant further argues that “Applicant's representative cannot find where Awad states "detect presence of event patterns when a system anomaly is detected." None of the cited passages teaches or suggest searching for interesting patterns in a run-time window of a run-time problem instance. Therefore, Awad does not teach or suggest the elements and limitations of the second step of claim 1.”
The Examiner respectfully disagrees.  As cited in the rejection, Awad teaches that the system can detect the presence of an event pattern in the input data in conjunction with the detection of a system anomaly in the input data (Awad: Col. 4, Lines 30-43).  Awad further teaches using a time-slot reference group which may include a large contiguous time-span that may include relevant historical data relative to the particular time-slot when determining an anomaly score (Awad: Col. 8, Lines 3-42).  Awad defines the term “system anomaly” as corresponding to “a time-slot where multiple events/signals show collectively anomalous behavior through their combined anomaly measures.”  Therefore, since the “time-slot reference group” corresponds to a time period (or “window”) when an anomaly occurs, it teaches the “run-time window” in the claim.
Applicant further argues that the cited sections of Awad do not teach rank ordering the one or more problem types in claim 1.  
The Examiner respectfully disagrees.  Awad teaches weighting and prioritizing anomaly types (Awad: Col. 3, Lines 11-45; Col. 18, Lines 39-52).  Regarding the terms “anomaly type” (as used by Awad) vs. “problem type” (as used in the claims), it would be obvious to one of ordinary skill in the art that “anomaly” and “problem” are synonymous terms.  Therefore, it is maintained that Awad teaches “rank ordering the one or more problem types” as described in claim 1.
Accordingly, claims 1-5, 7-15, 17-25, and 27-30 are rejected under 35 U.S.C. § 103 as detailed above.

Prior Art
Regarding dependent claims 6, 16, and 26, prior art was not found that explicitly teaches or fairly suggests, either alone or in combination, the limitations of the claim when the claim is considered as a whole.  Relevant prior art is listed on the attached PTO-892. 
The following is the closest prior art found (as indicated in the previous Office action):
Harutyunyan et al. (“On machine learning approaches for automated log management”, JUCS, 2019) teaches an algorithm similar to that described in claims 6, 16, and 26.  However, Harutyunyan does not qualify as prior art since it was written by one or more inventors common to the instant application and was published less than one year prior to the filing of the instant application.
None of the other prior art found, either alone or in combination with other prior art, teaches or would reasonably suggest to one of ordinary skill in the art the combination of limitations described in claims 6, 16, and 26 such that one of ordinary skill in the art would discern the claimed invention.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
The following are additional prior art references which teach remedial actions that may be performed to resolve detected anomalies:
Mohanty et al. (U.S. Patent Publication No. 2017/0279826) teaches cloning of virtual machines as a remedial action (Mohanty: ¶ [0043]).
Xu et al. (U.S. Patent Publication No. 2021/0200616) teaches migration of virtual machines as a remedial action (Xu: ¶ [0011]; ¶ [0015]).
Potlapally et al. (U.S. Patent No. 9,904,587) teaches performing various remedial actions in a virtual environment.

The following are additional prior art references that are considered pertinent to applicant's disclosure:
Viswanathan et al. (“Ranking Anomalies in Data Centers”, IEEE, 2012)
Gokhroo et al. (“Detecting and Mitigating Faults in Cloud Computing Environment”, IEEE, 2017)
Yu et al. (“Fault Management in Software-Defined Networking: A Survey”, IEEE, 2019)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113